Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021, and 06/01/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MICHAEL D. WINTERNITZ on 06/06/2022.

Claim 43 should be amended as follow:
43. (Currently Amended) The blood transfer system of claim 40, wherein the first lumen- containing device is a needle configured to be at least partially insertable into the patient, the first volume of blood is at least equal to a volume of a lumen of the needle.

Claim 58 should be amended as follow:
58. (Currently Amended) The blood transfer system of claim 55, wherein the first lumen- containing device is a needle configured to be at least partially insertable into the patient, the first volume of blood is at least equal to a volume of a lumen of the needle.


Claim 70 should be amended as follow:
70. (Currently Amended) The blood transfer system of claim 55, wherein the first lumen-containing device is a catheter configured to be at least partially insertable into the patient, the first volume of blood is less than 5 ml.

Claim 71 should be amended as follow:
71. (Currently Amended) The blood transfer system of claim 40, wherein the first lumen-containing device is a catheter configured to be at least partially insertable into the patient, the first volume of blood is less than 5 ml.

Allowable Subject Matter
Claims 40-50, 52-65 and 67-71 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, disclose and/or fairly suggest a blood transfer system, comprising: a transfer device having an inlet port in fluid communication with a first lumen- containing device, the transfer device defining a first fluid flow path and a second fluid flow path, the transfer device having a seal member disposed at an end portion of the first fluid flow path, a first volume of blood allowed to flow through the first fluid flow path toward the seal member when the transfer device is in a first state, the transfer device retaining the first volume of blood and allowing a second volume of blood to flow through the second fluid flow path while bypassing at least a portion of the first fluid flow path when the transfer device is in a second state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791